                  Case 1:20-cv-06629-PGG Document 19
                                                  18 Filed 12/10/20
                                                           12/09/20 Page 1 of 2




                                                                                            MEMO ENDORSED:
                                                                                            The Application is
                                          Attorneys at Law                                  granted. The conference
                                          L’Abbate, Balkan, Colavita & Contini, L.L.P.      scheduled   for December
                                          1001 Franklin Avenue, Garden City, New York 11530 10, 2020 is adjourned to
                                          T.516.294.8844 F.516.294.8202
                                          www.lbcclaw.com
                                                                                            December 17, 2020 at
Maureen E. O’Connor                                                                         9:15 a.m. The parties are
Of Counsel
moconnor@lbcclaw.com
                                                                                            directed to file a joint
Direct Dial (516) 837-7432                                                                  letter by December 16,
                                                                                            2020 reporting on the
                                                                     December 9, 2020       status of their settlement
                                                                                            discussions.
     BY ECF

     Honorable Paul G. Gardephe
     United States District Judge
     Southern District of New York
     40 Foley Square, Room 2204
     New York, New York 10007                                                         Dated: December 10, 2020

               Re:           American Empire Surplus Lines Insurance Company v. Solubon Ltd.
                             Case No.    :       20-cv-06629 - PGG

     Dear Judge Gardephe:

            We represent plaintiff American Empire Surplus Lines Insurance Company (“American
     Empire”) in the referenced matter. This is written to respectfully request a one-week
     adjournment of the telephone hearing on the Order to Show Cause, for American Empire’s
     default motion against defendant Solubon Ltd. (“Solubon”), which is scheduled to be held
     tomorrow, December 10, 2020 at 10 a.m. The reason for this last-minute request is that this
     afternoon we were contacted by Solubon in an attempt to resolve this case, and are working to
     accomplish settlement.

             At the previous hearing on the default motion, Solubon’s insurance broker called in on
     Solubon’s behalf, and advised that Solubon wished to resolve this matter. Your Honor adjourned
     the hearing until December 10, 2020, to allow time for resolution, and advised that if Solubon
     wished to participate in further Court proceedings it must do so by counsel. We heard nothing
     further on this matter until this morning, when Solubon’s broker called to advise us that Solubon
     was ready to resolve the case, and they would be in touch concerning an attempt at settlement.

            This afternoon, we finally heard from Solubon’s principal Miguel Soto. Mr. Soto told us
     that Solubon has made a wire transfer for part of the amount owed to American Empire’s bank
     account, and he also e-mailed a copy of a Confession of Judgment which he said he was sending
         Case 1:20-cv-06629-PGG Document 19
                                         18 Filed 12/10/20
                                                  12/09/20 Page 2 of 2




to us by overnight mail. We await confirmation from American Empire that the wire transfer has
in fact been made, as well as awaiting receipt of the original fully executed Confession of
Judgment. Once these have been received we anticipate that we will be able to withdraw our
default motion and voluntarily dismiss this action without prejudice.

       Based upon this, we respectfully request that American Empire’s default motion be
adjourned for one week, to allow for the settlement to be confirmed and documented.

       We thank the Court for its consideration of this request.


                                                     Respectfully Submitted,
                                                     L’ABBATE, BALKAN, COLAVITA
                                                     & CONTINI, L.L.P.



MEO/hs                                               MAUREEN E. O’CONNOR




                                                2
